Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 10491902 B1 (hereinafter Xu; provisional application 62/698,559 relied upon)
US 20170085905 A1 (hereinafter Kadono)
US 20200021839 A1 (Fig.3-4, HMVP update with FIFO rule)
US 10440378 B1 (HMVP update in consideration of current block’s location; see section 2.3 of 62/699,372)
US 20200059658 A1	(HMVP is described in the provisional)
J. Han, Y. Xu and J. Bankoski, "A dynamic motion vector referencing scheme for video coding," 2016 IEEE International Conference on Image Processing (ICIP), 2016, pp. 2032-2036, doi: 10.1109/ICIP.2016.7532715. (Fig.1, Fig.2 ; section 2: History based motion vector update based on uni-prediction and bi-prediction)

Election
Applicant elected Species I, claims 2-5 without traverse. Claims 1 and 18-20 are generic. Applicant also withdrew claim 6-17.  With respect to applicant’s request of claims 2-5 being generic. Claims 1 and 18-20 are generic, as the generically claim decision based on prediction direction. On the other hand, claims 2-5 describes the details based on uni-prediction and bi-prediction direction. These are distinct from other species therefore, they are not generic.
Allowable Subject Matter, Claim Objection
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The additional limitation in the context of the limitations of intervening claims are not taught by prior art. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kadono.

 Regarding Claim 1. Xu teaches a method of video processing, comprising:	 determining, conversion of a video block of a video comprising multiple blocks [(encoding/decoding process page 4, first paragraph)], whether a rule of updating one or more history-based motion vector predictor (HMVP) tables with HMVP candidates is satisfied, wherein the rule of updating is based on a prediction direction used for the conversion [(“Method 1” of pages 4-5 describes based on uni-prediction or bi-prediction new MV are added to the existing one; list teaches table)] :	 and selectively updating the one or more HMVP tables based on the determining. [(“Method 1” of pages 4-5 describes based on uni-prediction or bi-prediction new MV are added to the existing one)] :

Xu does not explicitly show, after a conversion between a video block and a bitstream representation of the video. However, this is obvious based on the fact that decoding process is described in Xu

However, in the same/related field of endeavor, Kadono teaches, motion information is handled after a conversion between a video block of a video comprising multiple blocks and a bitstream representation of the video in a decoding process [(Kadono para 53)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because this would have been a simple matter of combining predictable pieces together to find predictable result.


Xu additionally teaches with respect to claim 4. The method of claim 1, wherein the rule of updating specifies to update the one or more HMVP tables due to the prediction direction being a uni-direction and due to use of multiple reference pictures during the conversion [(“Method 1” page 5; uni-directional for bi-directional predictor; bi-directional means two references)] .

Xu additionally teaches with respect to claim 5. The method of claim 4, wherein the selectively updating comprises updating the one or more HMVP tables using multi-hypothesis motion information of the video block [(“Method 1” pages 4-5; shows two hypothesis additionally “Method 2” shows another hypothesis)] .


Xu in view of Kadono additionally teaches with respect to claim 18. The method of claim 1, further comprising:	 performing the conversion between the video block of the video and the bitstream representation of the video, wherein the one or more HMVP tables are used during the conversion [(Xu pages 4, Kadono para 53)] .

Xu in view of Kadono additionally teaches with respect to claim 19. An apparatus for video processing, comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor[(Kadono para 98-100)]  to:	 determine, after a conversion between a video block of a video comprising multiple blocks and a bitstream representation of the video, whether a rule of updating of one or more history based motion vector predictor (HMVP) tables with HMVP candidates is satisfied, wherein the rule of updating is based on a prediction direction used for the conversion: and selectively update the one or more HMVP tables based on the determining. [(see analysis of claim 1)] 

Xu in view of Kadono additionally teaches with respect to claim 20. A non-transitory computer-readable medium having code stored thereupon, the code including instructions causing a processor to implement a method of video processing[(Kadono para 98-100)], wherein the method comprises:	 determining, after a conversion between a video block of a video comprising multiple blocks and a bitstream representation of the video, whether a rule of updating of one or more history based motion vector predictor (HMVP) tables with HMVP candidates is satisfied, wherein the rule of updating is based on a prediction direction used for the conversion: and selectively updating the one or more HMVP tables based on the determining. [(see analysis of claim 1)]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426